Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's reply to the previous Office action, dated March 28, 2022, has been received. By way of this reply, Applicant has cancelled claims 2-3, 8-11, 15-19, and 23, amended claims 1, 4-5, and 20, and introduced new claims 24-27.
Claims 1, 4-7, 12-14, 20-22, and 24-27 are currently pending and under examination before the Office. 
The rejections of record can be found in the previous Office action, dated December 27, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 12-14, 20-22, and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant argues that the amended claims have removed all new matter, and the current claim amendments are fully supported by the specification.
Applicant's arguments have been considered but are not found to be persuasive.
The claims as amended recite the limitation "...wherein the number of engineered T cells in the effective dose when the doubling time is below about 1.5 days is lower than the number of engineered T cells in the effective dose when the doubling time is about 1.5 days or above". Applicant refers to Figures 1A, 2A, and 4 and paragraphs 0158, 0163, 0165, and 0166 of the specification for support of the newly added limitation. However, there is no written support in the listed paragraphs and figures for this limitation.
Applicant's specification describes experiments which reveal that patients treated with CAR-positive T cell products having reduced doubling time had increased response to therapy (para. 0162 and Figure 1). However, this does not necessarily inform a person of ordinary skill in the art that a lower amount of cells would be efficacious, based solely on the doubling time. The specification shows no examples of how this lower number of cells is to be calculated. At best, the specification describes a correlation between low doubling times of administered CAR T cells and objective response rate. At no point was any calculating step used to determine the effective dose of engineered T cells. There is nothing in the specification which suggests the use of a lower amount of cells in the effective dose. For this reason, Applicant’s amendment on March 28, 2022 introduces new matter that was not clearly disclosed in the specification as-filed.
Applicant's arguments also do not address the lack of any calculating step described in the instant disclosure. The claims still recite a step of calculation, which Applicant has previously asserted was not in the prior art, but such a step is not disclosed in the specification. This too is new matter not addressed by Applicant's amendment.
This rejection is therefore maintained and extended to include new claims 24-27.

Claims 1, 4-7, 12-14, 20-22, and 24-27 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention without an explanation of how to perform the claimed calculating step, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Applicant argues that the amended claims enable a person of ordinary skill in the art to make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.
Applicant's arguments have been considered but are not found to be persuasive.
The claims as amended recite a step of calculating the effective dose of engineered T cells for treating a malignancy in a patient in need thereof, on the direct basis of the T cell expansion capability of the population. However, the specification does not describe how such a calculation is to be performed. While the specification describes a relationship between intrinsic T cell fitness measured by T cell doubling time and clinical outcome, the specification does not teach how a person of ordinary skill in the art should use this relationship in order to calculate an effective dose of engineered T cells. The specification does not recite any formula, coefficient, or methodology by which a skilled artisan could calculate the effective dose of engineered T cells by using the T cell expansion capability of the population.
While therapeutically effective doses of engineered T cells are routinely prepared by physicians skilled in cancer treatment based upon several factors concerning the state of the patient (see, e.g., US20170137783A1 (Bedoya), cited in IDS, at para. 0688), it is not readily apparent as to how T cell expansion capability is used to calculate an effective dose of said cells. Furthermore, Applicant has previously argued that cited prior art does not teach steps of calculating effective doses of T cells.
Given the lack of direction provided by the specification and the lack of any working examples, undue experimentation would be necessary to practice the claimed method of preparing an effective dose of engineered T cells for treating a malignancy in a patient in need thereof calculated on the direct basis of the T cell expansion capability of the population. Without explanation as to how the above calculation is to be performed, one of skill in the art could not practice the claimed method.
This rejection is therefore maintained and extended to include new claims 24-27.

Claims 1-2, 4-7, 12-14, and 20-23 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AJA 35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644              

/AMY E JUEDES/            Primary Examiner, Art Unit 1644